—Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered January 27, 2000, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defense counsel provided the defendant with meaningful representation (see, People v Benevento, 91 NY2d 708). Santucci, J. P., Goldstein, Feuerstein and Crane, JJ., concur.